Citation Nr: 1403413	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  07-29 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

3.  Entitlement to an effective date prior to December 18, 2011, for the grant of service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from October 1975 to October 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC), which granted entitlement to service connection for a right knee strain, with X-ray evidence of mild degenerative changes and for entitlement to service connection for a left knee strain, assigning a 10 percent rating for each, effective December 18, 2001.

In April 2011, the Board remanded the issues for further development.  That development having been completed, the claims are again before the Board for further appellate review.

The issues of entitlement to service connection for fibromyalgia and a back disability, to include as secondary to service-connected bilateral knee disabilities; a psychiatric disability, to include as secondary to service-connected disabilities; whether clear and unmistakable error existed in a February 1977 rating decision, which denied the Veteran's claim of entitlement to service connection for chondromalacia of the right knee; and entitlement to a total disability rating based on individual unemployability (TDIU) have all been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In April 2011, the Board referred these issues for the AOJ's consideration, but a review of the file indicates that no action has been taken.  Therefore, the Board, again, refers these issues to the AOJ for appropriate action.  

The issue of entitlement to an effective date prior to December 18, 2011, for the grant of service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ via the AMC, in Washington, D.C.



FINDINGS OF FACT

1.  For the entire appellate period, the Veteran's right knee disability has been manifested by limitation of flexion to 45 degrees of flexion or greater and limitation of extension to 10 degrees or less, with subjective complaints of pain.

2.  For the entire appellate period, the Veteran's left knee disability has been manifested by limitation of flexion to 45 degrees of flexion or greater and limitation of extension to 10 degrees or less, with subjective complaints of pain.

3.  From May 10, 2011, the Veteran's right knee disability has been manifested by loss of motion of 10 degrees of extension.

4.  From May 10, 2011, the Veteran's left knee disability has been manifested by loss of motion of 10 degrees of extension.


CONCLUSIONS OF LAW

1.  The Veteran's right knee disability has not met the criteria for an initial rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2013).

2.  The Veteran's left knee disability has not met the criteria for an initial rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2013).

3.  From May 10, 2011, the Veteran's right knee disability has met the criteria for a separate rating of 10 percent for limitation of extension.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013); VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

4.  From May 10, 2011, the Veteran's left knee disability has met the criteria for a separate rating of 10 percent for limitation of extension.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013); VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  The VCAA notice requirements apply to all five elements of a claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.

Since the November 2006 rating decision on appeal granted service connection and assigned a disability rating and effective date for each award, statutory notice had served its purpose, and its application was no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  An August 2007 Statement of the Case (SOC) provided notice on the "downstream" issue of entitlement to increased ratings and readjudicated the matters; a May 2012 Supplemental SOC (SSOC) readjudicated the matters after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105 (West 2002); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

All relevant evidence necessary for equitable resolution of the Veteran's claims have also been identified and obtained.  The evidence of record includes VA and private outpatient treatment records, Social Security Administration records, reports of VA examinations, and statements from the Veteran and his family.  The Veteran and his representative have not identified any other outstanding relevant evidence.

The Veteran was afforded VA examinations to assess the severity of his knee disabilities in May 2006 and May 2011.  The reports of these examinations are adequate for rating purposes as they reflect the examiners interviewed and examined the Veteran, reviewed relevant records, and reported the clinical findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (finding an examination report to be lacking sufficient detail and as a result inadequate as it failed to address any range-of-motion loss specifically due to pain and any functional loss due to pain during flare-ups).  On the May 2006 examination where the Veteran reported flare-ups, the Board notes that while the examiner did not estimate the degree of expected loss due to such flare-ups, he discussed the functional loss that occurred as a result of the reported flare-ups.

The Board also notes that the case was remanded in May 2011 to provide the Veteran with an examination for his knees and obtain records.  On remand, as noted above, the Veteran was afforded a VA examination in May 2011 and updated VA and outstanding private treatment records were obtained and associated with the Veteran's claims file.

Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Evaluation of Right and Left Knees

The Veteran was initially granted service connection for right knee strain, with X-ray evidence of mild degenerative changes and for left knee strain in a November 2006 rating decision, with 10 percent ratings assigned, effective December 18, 2001.  The Veteran argues that his bilateral knee symptoms are more severe than the currently-assigned ratings.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013). 

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The normal range of motion for the knee is from zero degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.
 
VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Veteran's right knee strain is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, evaluating degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis is rated on limitation of motion of the involved joint.  See 38 C.F.R. §§ 4.20, 4.71a (2013).  The Veteran's left knee strain is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5260.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2013).  Here, the hyphenated diagnostic code indicates that the Veteran's current left knee strain is rated, by analogy, under the criteria for limitation of flexion (Diagnostic Code 5260).  

The next highest, 20 percent, rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260 is assigned upon limitation of flexion of the leg to 30 degrees.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 20 percent rating is assigned upon limitation of extension of the leg to 15 degrees. 

During the entire rating period on appeal, the Veteran's right and left knee have been manifested by loss of flexion, and from May 10, 2011, by loss of flexion and extension.  Detailed range of motion testing has been conducted on two occasions-May 2006 and May 2011 VA examinations.  On May 2006 VA examination, the Veteran's right knee flexion was to 110 degrees, with pain beginning at 70 degrees.  Right extension was normal, to 0 degrees, with pain at 0 degrees.  Left knee flexion was to 120 degrees, with pain at 120 degrees.  Left extension was also normal to 0 degrees with no pain.  Further range of motion was not changed after repetitive exercise on either side.  There was no deformity, stiffness, episodes of dislocation or subluxation, or effusion.  Bilaterally, the Veteran reported giving way, pain, weakness, inflammation, weekly locking episodes, and severe flare-ups occurring several times a week.  The examiner noted that during the Veteran's flare-ups, he was able to walk for only short periods of time.  On physical examination of the right and left knees, there was no crepitation, mass behind the knee, grinding, clicking, snapping, instability, patellar abnormality, or meniscus abnormality.  X-rays of the right knee revealed mild degenerative changes.

On VA examination in May 2011, the Veteran described pain and weakness of the knees.  He denied flare-ups.  On physical examination of the right and left knees, there was no crepitation, mass behind the knee, grinding, clicking, snapping, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  Right and left extension was limited to 10 degrees each, and flexion was limited to 45 degrees each.  There was no objective evidence of pain on either side during range of motion testing, and there was no further limitation after repetitive testing.  X-rays revealed normal left and right knees.

Thus, neither the Veteran's right nor left knee meets the criteria for a 20 percent rating under Diagnostic Codes 5260 and/or 5261.  The Board notes, however, that from May 10, 2011, a separate, 10 percent rating, is warranted for each knee, due to loss of extension.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  The criteria for a separate, 10 percent rating, were met on May 10, 2011 VA examination, but no earlier.

Even when considering any functional loss due to pain or flare-ups under 38 C.F.R. §§ 4.40 and 4.45, the Veteran's left and right knees have not met the criteria for a 20 percent rating under Diagnostic Codes 5260 and/or 5261.  The RO's assignment of a 10 percent rating was based on the Veteran's symptoms of pain, although his range of motion was only slightly limited.  See December 2006 rating decision.  As this factor has already been considered in assigning the 10 percent rating, it provides no basis, without more, for assignment of a higher rating.  While the Board recognizes that on May 2011 VA examination, the Veteran had further loss of flexion and extension, he had no objective evidence of pain on examination.  Further, he is currently compensated for the additional loss of motion by the separate, 10 percent ratings, herein assigned by the Board.

Moreover, while the Veteran has complained of pain after standing and walking including during periods of flare-ups, the evidence does not reflect functional impairment congruent with higher ratings than those already assigned.  Thus, while the Veteran has reported pain in the knees after standing and walking, this additional limitation has already been taken into consideration in the assigned 10 percent ratings (including the new assignment of separate, 10 percent, ratings for limitation of extension); the Veteran's knees have not been shown to be so disabling as to result in a higher rating.  On repetitive motion testing in May 2006 and May 2011, the Veteran had no further loss of range of motion, and in May 2006, the Veteran's pain began at 70 degrees on the right at 120 degrees on the left side, which falls within the criteria for a 10 percent rating.  On May 2011 VA examination, there was no objective evidence of pain on range of motion testing.

The Veteran also does not meet the criteria for a 20 percent rating based on moderate recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  On VA examinations, there was no objective evidence of recurrent subluxation or instability.  VA and private treatment during this period also revealed no subluxation or instability.

Additionally, for the entire rating period on appeal, the medical evidence has not demonstrated any ankylosis (Diagnostic Code 5256), dislocated or removed cartilage (Diagnostic Code 5258-59), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Therefore, these diagnostic codes are inapplicable in this case.

The Board notes that in May 2006, the Veteran was found by X-ray to have mild degenerative changes of his right knee (as represented in the Diagnostic Code assigned to this disability, covering degenerative arthritis).  Consideration under Diagnostic Code 5003 would not avail the Veteran of an increased rating.  Indeed, Diagnostic Code 5003 specifies that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  A higher, 20 percent, rating is assigned for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  As the Veteran has only been diagnosed with degenerative arthritis in the right knee, the criteria for a 20 percent rating under Diagnostic Code 5003 have not been met.

The Board has also considered the Veteran's treatment records documenting complaints of pain, as well as the Veteran and his family's statements that his knee pain precludes him from participating in physical activities and walking without the assistance of a cane.  See April 2007 letter from partner and June 2007 letter from daughter.  Even when considering these lay statements regarding the Veteran's symptomatology, the Board finds that a higher rating is not warranted.  The objective medical findings reflect that such symptoms cause functional loss, but not to the extent that a 20 percent rating is warranted, as discussed above.  Further, the Veteran has several non-service connected disabilities affecting his lower extremities (i.e., fibromyalgia and radiculopathy to the lower extremities due to a back disability), which require use of a cane.  See, e.g., June 2002 private treatment record inspecting the back and resulting sciatica, noting an antalgic gait and ambulation with a cane.  See also Social Security Administration determination finding that the Veteran is impaired due to chronic neck and back pain syndrome, degenerative disc disease of the lumbosacral spine with stenosis, fibromyalgia, chronic obstructive pulmonary disease, asthma, and affective disorder.  In this regard, the Board affords more probative weight to the medical testing of record directed to the knees in considering functional limitation of the Veteran's knee disabilities.

In short, the criteria for a 20 percent rating, or higher, have not been shown.

The Board has also considered whether any staged rating of the disability is warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Here, the Board finds that the Veteran's knee symptoms, although worsening over the years, have still remained consistent with the ratings that have been assigned for the entire rating period on appeal.  At no point has the Veteran demonstrated knee symptomatology that would warrant ratings higher than those currently assigned, other than the increased loss of extension, for which a separate rating is warranted from May 10, 2011.  Accordingly, staged ratings are not warranted and the assigned ratings are appropriate for the respective periods here on appeal.

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2013).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id. 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

As noted above, the Veteran's knee disabilities are manifested by signs and symptoms such as pain and lack of range of motion, which impairs his ability to stand and walk, do household chores, and participate in physical activities.  (See, e.g., May 2006 and May 2011 VA examination reports, June 2007 letter from daughter).  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knees provide disability ratings on the basis of, inter alia, limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (providing ratings on the basis of limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking due to pain.  In short, there is nothing exceptional or unusual about the Veteran's knee disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 


ORDER

Entitlement to an initial rating in excess of 10 percent for a right knee disability is denied.

Entitlement to an initial rating in excess of 10 percent for a left knee disability is denied.

From March 10, 2011, a separate, 10 percent rating, is assigned for limitation of extension of the right knee.

From March 10, 2011, a separate, 10 percent rating, is assigned for limitation of extension of the left knee.


REMAND

The Veteran seeks entitlement to an effective date prior to December 18, 2011, for the grant of service connection for a right knee disability.  Before the Board can adjudicate this claim, additional development is required.

As noted in the Introduction, in April 2011, the Board remanded the claim for additional development to include for the AOJ to adjudicate a referred claim of whether clear and unmistakable error existed in a February 1977 rating decision, which denied the Veteran's claim of entitlement to service connection for chondromalacia of the right knee, as the Board determined that the referred claim was inextricably intertwined with the pending claim on appeal.  In May 2012, the AOJ issued a Supplemental Statement of the Case, discussing the referred claim concerning clear and unmistakable error, but has yet to issue a rating decision on this issue.  As an initial decision has not been issued on the claim of whether clear and unmistakable error existed in a February 1977 rating decision, which denied the Veteran's claim of entitlement to service connection for chondromalacia of the right knee, the claim must again be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.).

Accordingly, the case is REMANDED for the following actions:

Readjudicate the Veteran's claim of entitlement to an effective date earlier than December 18, 2001, for a right knee disability.  The case should then be returned to the Board for further appellate review, if otherwise in order.

Prior to readjudicating this claim, issue a rating decision (via simplified notification letter, if deemed appropriate) on the referred claim as to whether clear and unmistakable error existed in a February 1977 rating decision, which denied the Veteran's claim of entitlement to service connection for chondromalacia of the right knee.  The clear and unmistakable error question cannot be considered solely in an SSOC.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


